                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


  CRYSTAL LYNN                                     §
                                                   §   Civil Action No. 4:18-CV-504
  v.                                               §   (Judge Mazzant/Judge Nowak)
                                                   §
  JONATHAN BAILEY                                  §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On December 10, 2018, the report of the Magistrate Judge (Dkt. #12) was entered containing

 proposed findings of fact and recommendations that Plaintiff Crystal Lynn’s claims be dismissed

 pursuant to Federal Rule of Civil Procedure 41.

        Having received the report of the Magistrate Judge, and no objections thereto having been

 timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

        It is, therefore, ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

. PREJUDICE.

        All relief not previously granted is DENIED.

        The Clerk is directed to CLOSE this civil action.

        IT IS SO ORDERED.
         SIGNED this 12th day of January, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
